245 F.2d 240
Joseph PETTWAY, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 13040.
United States Court of Appeals Sixth Circuit.
May 30, 1957.

Appeal from the United States District Court for the Western District of Kentucky; Shelbourne, Judge.
Henrietta M. Bain, Cincinnati, Ohio, for appellant.
J. Leonard Walker, Charles M. Allen, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, MARTIN, Circuit Judge, and STARR, District Judge.
PER CURIAM.


1
For the second time, Joseph Pettway, Jr., has pursued an appeal to this court from the order of the district court denying his petition, filed pursuant to United States Code, Title 28, section 2255, to vacate the sentence imposed upon him after he had been convicted by the verdict of a jury for illegal possession of marihuana cigarettes without payment of the transfer tax on the same and for the unlawful sale of the cigarettes.


2
On the former appeal, this court affirmed the action of the district court in upholding the constitutionality of the Boggs Act (U.S.C., Title 26, section 2557). Pettway v. United States, 6 Cir., 216 F.2d 106.


3
In view of the poverty of appellant, an able attorney was appointed to represent him on this appeal. The attorney presented every possible point which could be made in appellant's behalf. However, no merit is found in any of the grounds on which the appellant attacks his conviction and sentence. In a carefully considered memorandum, United States District Judge Shelbourne enumerated and, upon appropriate grounds, rejected all of appellant's contentions and overruled his motion to vacate sentence.


4
For the reasons stated in the opinion-order of the district judge, the judgment is affirmed.


5
It is so ordered.